Citation Nr: 0902232	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06 04-032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether a timely Notice of Disagreement (NOD) was filed 
regarding the Department of Veteran's Affairs Regional Office 
(RO) decision of August 2004.

2.  Whether the appellant is the veteran's spouse for VA 
benefit purposes.

3.  Entitlement to dependency and indemnity compensation 
(DIC), nonservice connected death benefits and accrued 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active service from March 1952 to April 1955.  
The veteran died in April 1995.  The appellant claims to be 
the veteran's spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which held that the 
appellant's NOD was untimely filed and consequently denied 
her appeal of the July 2004 rating decision.

The issues of entitlement to recognition as the veteran's 
wife and to DIC, death benefits, and accrued benefits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO issued an administrative decision on the issue of 
entitlement to DIC, death benefits and accrued benefits in 
July 2004.

2.  Correspondence from the appellant indicating disagreement 
with the July 2004 decision was received by the RO in 
September 2004.
  

CONCLUSION OF LAW

A notice of disagreement with respect to an administrative 
decision was timely filed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.300, 20.301, 20.302, 20.304, 
20.305, 20.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant filed claims for dependency and indemnity 
compensation (DIC), death pension and accrued benefits in 
November 2001 and July 2003.

The RO issued an administrative decision in July 2004 that 
denied all benefits because the appellant did not cohabitate 
with the veteran from the date of their marriage until the 
date of the veteran's death.  The appellant was not provided 
an appellate rights statement.

In a letter dated September 2004 and received by the RO that 
same month, the appellant informed the RO that she disagreed 
with the July 2004 administrative decision, arguing her 
status as the spouse of the veteran.  She requested that her 
claims be reopened.  Subsequent to her September 2004 
statement, the appellant was provided with a statement of her 
appellate rights.  In October 2004, the appellant continued 
to argue her status as the veteran's wife and her right to 
benefits.  In July 2005, the appellant resubmitted her 
September 2004 statement and requested readjudication of her 
claim.  Finally, in September 2005, the appellant submitted a 
statement specifically stating that she wanted a statement of 
the case and a VA Form 9.

In October 2005, the RO found that the appellant did not file 
a NOD until her September 2005 statement; therefore, the RO 
held that the NOD was untimely filed as the document was not 
received prior to July 29, 2005.  The appellant appealed the 
October 2005 decision.

The Board notes that appellate review will be initiated by a 
NOD and completed by a substantive appeal.  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2008).  In addition, 
a NOD shall be filed within one year from the date of the 
mailing of notice of the result of initial review or 
determination.  See 38 U.S.C.A.   § 7105(b)(1); 38 C.F.R. § 
20.302(a) (2008).  Such notice must be in writing and be 
filed with the activity which entered the determination, 
usually referred to as the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 7105(b)(1); 38 C.F.R.  §§ 20.201, 
20.300 (2008).  A NOD postmarked before the expiration of the 
one-year period will be accepted as timely filed.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R.  § 20.305 (2008).  Further, 
the NOD may be filed by the claimant, the claimant's legal 
guardian, or such accredited representative, attorney, or 
authorized agent as may be selected by the claimant or legal 
guardian.  See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.301 
(2008).

The threshold question to be answered is whether the 
appellant submitted a timely and valid NOD.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.201 (2008); see also 
Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should 
liberally interpret a written communication which may 
constitute an NOD under the law.), rev'd sub nom Gallegos v. 
Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 
C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and 
assuming that the [claimant] desired appellate review, 
meeting the requirement of § 20.201 was not an onerous task).  
See also Gallegos v. Principi, 16 Vet. App. 551 (2003) (per 
curiam).

An NOD must (1) express disagreement with a specific 
determination of the agency of original jurisdiction (AOJ), 
i.e. the RO; (2) be filed in writing; (3) be filed with the 
AOJ; (4) be filed within one year after the date of mailing 
of notice of the AOJ decision; and (5) be filed by the 
claimant or the claimant's authorized representative.  While 
special wording is not required, an NOD must be in terms that 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  Gallegos v. 
Gober, 283 F.3d 1309 (Fed. Cir. 2002).

In this case, the Board finds that the September 2004 letter 
from the appellant is a valid NOD to the July 2004 
administrative decision.  This statement was submitted to the 
RO, it expressed a dissatisfaction with the RO's decision by 
specifically stating she disagreed with the decision, and 
provided a reason as to why she disagreed with the decision.

Even though the September 2004 letter from the appellant did 
not specifically say "I want to appeal," the Board finds 
that it is clear that the appellant was dissatisfied with the 
RO's decision and wanted to appeal said decision.  The Board 
finds that the appellant has submitted a timely NOD as to her 
claims for DIC, death benefits, and accrued benefits.

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant 
case, the jurisdictional issue is being granted.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.



ORDER

A notice of disagreement with a July 2004 administrative 
decision was timely filed.


REMAND

As stated above, in September 2004, VA received a timely 
notice of disagreement with regard to the July 2004 
administrative decision denying benefits.  The RO did not 
issue a statement of the case at that time.  A statement of 
the case should have been issued.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  As the Board has determined that a 
timely NOD was filed in September 2004, the RO must reassess 
all issues and issue a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate and statement 
of the case regarding the issues of DIC, 
death pension and entitlement to death 
pension for accrued purposes.  The 
appellant and her representative must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if the appeal is 
timely perfected, the issue be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


